LatimeR, Judge
(concurring in the result) :
I concur in the result.
As the principal opinion points out, the questioned instruction could not have had any prejudicial impact on the sentence. However, there is some intimation that the rule announced in the Manual might be invalid because it conflicts with the Code. In my view, neither the instruction with which we are concerned in the case at bar, nor paragraphs 126/7(2) and 1275, Manual for Courts-Martial, United States, 1951, can properly be so construed. Rather, I interpret them to operate as a limitation on the forfeitures which can be imposed when the court-martial concludes a punitive discharge is inappropriate. See my dissenting opinion in United States v Holt, 9 USCMA 476, 26 CMR 256. Accordingly, I am constrained to dissociate myself from any portion of the Court’s opinion which casts doubt on those portions of the Manual. Other considerations lead me to the same conclusion, but in light of the disposition ordered by the Court, it is unnecessary to develop my views further at this time.